Citation Nr: 1730696	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from June 1976 to September 1976, and served on active duty from September 1979 to April 1981.  He also served in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2016, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In a May 2017 letter the Veteran was advised that the VLJ who conducted the hearing is no longer employed at the Board and offered the opportunity to testify at a second hearing before another VLJ.  In July 2017 correspondence, the Veteran declined another Board hearing.

In July 2016, the Board reopened the claim for service connection for a low back disability.  The Board then remanded the underlying merits of the claims for service connection for a low back disability and service connection for a left shoulder disability to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons indicated below, the Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).


FINDINGS OF FACT

1. A low back disability did not manifest during active duty service, within the one year presumptive period, or during a period of ACDUTRA; and the Veteran's current low back disability is otherwise unrelated to his military service.

2. A left shoulder disability did not manifest during active duty service, within the one year presumptive period, or during a period of ACDUTRA; and the Veteran's current low back disability is otherwise unrelated to his military service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

2. The criteria for establishing service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO's February 2011 and January 2012 notice letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran, and Social Security Administration records.  In April, May, and July 2015 the RO attempted to obtain 1972 to 1999 records from Jackson VA Medical Center.  In a July 2015 letter the Veteran was notified that these records were unavailable and provided the opportunity to furnish such records.  In September 2015 the Veteran responded to this request and submitted additional records that have been associated with the claims file.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In July 2016 the Board remanded the claims to obtain VA opinions and outstanding treatment records.  In an August 2016 letter, the RO requested that the Veteran complete an authorization form to obtain outstanding private treatment records.  The Veteran did not respond to this request.  Outstanding VA treatment records were associated with the claims file.  The AOJ subsequently scheduled the Veteran for VA examinations in October 2016.  For the reasons below, the Board finds the October 2016 opinions are adequate, and therefore the remand orders were fully complied with.  See Stegall, 11 Vet. App. at 271.  Thus, VA satisfied its duty to obtain medical opinions in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. Service Connection 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Arthritis is one such disease.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease (DJD) and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  As indicated below, the Veteran has been diagnosed with degenerative changes and the Board will therefore consider the provisions of 38 C.F.R. §§ 3.303(b) and 3.307.

ACDUTRA is full-time duty for training purposes performed by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2014). 38 U.S.C.A. § 101 (22) (West 2014); 38 C.F.R. § 3.6(c) (2016). INACDUTRA includes duty, other than full-time duty, performed for training purposes by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6(d) (2016). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A. 
Low Back 

The Veteran claims to have a low back disability attributed to service.  At the April 2016 hearing, he testified that he injured his low back from carrying and subsequently falling on a weapon during training in service.

Service treatment records document complaints of back pain.  In January 1981 the Veteran was noted to have slightly reduced range of motion.  In February 1981 he complained of back pain attributed to a fall that occurred four to five months prior.  An assessment of resolving thoracic bruise was provided.  That same month, on separation, in the report of medical history, he reported having recurrent back pain.  A clinical evaluation of his back was normal.

Post-service VA treatment records contain no complaints of back pain until 1988.  An April 1985 clinical evaluation of the spine was normal and in the report of medical history the Veteran denied recurrent back pain.   In May 1988 the Veteran complained of back problems treated with self-care.  A May 1989 Army Reserve quadrennial examination report indicated that evaluation of the spine was normal and in the report of medical history the Veteran denied recurrent back pain.

The Veteran applied for Social Security Administration (SSA) benefits due to back problems.  In his application, he reported that he started having back pain in July 1994.  A July 1995 SSA consultative examination documents the Veteran's complaints of back pain.  X-rays of the lumbar spine were within normal limits.  A normal gait was also noted.  The consultative examiner concluded that the Veteran had a non-severe impairment.  An August 1995 SSA decision denied the claim for benefits.

The Veteran was afforded a VA examination in February 2006.  He reported constant and severe back pain with activity.  The examiner noted that the Veteran exhibited 5/5 Waddell's sign, suggesting extreme exaggeration.  X-rays of the lumbosacral spine were normal.  There was no objective evidence of an orthopedic problem in the lumbosacral spine.  The examiner stated that he did not believe the Veteran had a significant back impairment.  The examiner acknowledged the Veteran's subjective complaints, but found that they were not supported by objective physical findings.   

Additional post-service treatment records document complaints of back pain and arthritis.  In January 2009 the Veteran complained of back problems.  On examination, range of motion was within normal limits and no back spasms were noted.  January 2009 private spine lumbar x-rays showed minimal degenerative changes.  

In January 2010, the Veteran submitted lay statements that he is inhibited by low back pain.  June 2012 VA treatment records document chronic back pain.

The Veteran was afforded a VA back examination in October 2016.  A diagnosis of degenerative arthritis of the thoracolumbar spine was provided.  The Veteran stated that "during jungle training he stepped on a rock and fell backwards hitting a radio with his back."  He reported treatment during service but no surgery.  The examiner indicated review of the claims file and opined that the Veteran's current degenerative changes of the thoracolumbar spine are less likely than not due to service.  The examiner acknowledged service treatment records documenting back pain during service; however, he indicated that on separation no back pain was noted.  January 2006 x-rays showing a normal lumbar spine were referenced.  Noting that it was not until 2009 when mild arthritic changes were found, the examiner indicated that these changes would be more consistent with degenerative changes from natural aging.
 
The above reflects that the Veteran has been diagnosed with a current low back disability to include degenerative changes.  He has also established through his testimony and supporting service treatment records that he suffered an in-service injury to the spine.  The dispositive question in this case is therefore whether there is a relationship between his current back disability and service, to include the in-service back injury.

The Board finds the October 2016 medical opinion of the VA examiner to be highly probative evidence of this question.  The examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  The examiner explained that the normal separation examination and normal X-rays in 2006 reflected that the current disability was due to the natural aging process.  The Board therefore places significant weight on the findings and opinions of the October 2016 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).
 
The only opinion supporting the Veteran's claim consists of his own statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The Veteran is competent to state that he fell and injured his back.  However, his testimony as to whether his current back disability is related to this injury is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony as to the etiology of his low back disability is therefore not competent.

Thus, the weight of the competent and probative evidence indicates the Veteran's current low back disability is not related to his military service, to include ACDUTRA, and his in-service injury to his spine.  Moreover, there is no indication in the evidence of record that the Veteran had symptoms during service or within the one year presumptive period that were early manifestations of the subsequently diagnosed degenerative changes or arthritis.  To the extent that the Veteran has indicated he had back pain in and since service, the Board finds the reasoned opinion of the October 2016 VA examiner that such did not reflect a relationship between the current low back disability and service to be of greater probative weight than the Veteran's more general lay assertions in this regard.
 
B. Left Shoulder

The Veteran claims to have a left shoulder disability from service.  At the April 2016 hearing, he testified that he injured his left shoulder while picking up equipment during training in service.  He further testified that this injury prevented him from lifting items for six months.

Service treatment records document a shoulder injury.   October 1980 treatment records indicate that, the day prior, the Veteran was hit on the shoulder with an "e-tool".  The following day, he complained of shoulder pain.  Objective tests showed no swelling, discoloration, or pain with range of motion.  An assessment of a soft tissue injury was provided.  In January 1981 the Veteran complained of pain on his left side.  Objective tests showed tenderness in the left upper quadrants.  On February 1981 separation, in a report of medical history the Veteran denied having painful or "trick" shoulder or elbow.  A clinical evaluation of his upper extremity was normal.

Post-service VA treatment records contain no complaints of shoulder pain until 2012.  In April 1985 and May 1989 reports of medical history, he again denied painful or "trick" shoulder or elbow.  In May 1989, a clinical evaluation of his upper extremity was normal. 

In January 2010, the Veteran submitted lay statements that he has had trouble lifting items for the past five to ten years.  At the April 2016 hearing, he testified that he received monthly treatment for his left shoulder including shots.

June 2012 VA treatment records document the Veteran's complaints of constant left shoulder pain.  On examination, he had full strength in the upper extremities.  An assessment of shoulder pain was provided.

The Veteran was afforded a VA shoulder and arm examination in October 2016.  He reported injuring his left shoulder during service.  He stated that he was unable to lift any objects after this injury.  A diagnosis of left shoulder degenerative arthritis was provided.  The examiner indicated review of the claims file and opined that it is less likely than not that the Veteran's current left shoulder disability is related to service.  The examiner acknowledged the 1980 left shoulder injury documented in service treatment records; however, he noted that subsequent evaluations contain no complaints of left shoulder pain until 2012, over 35 years after the documented service injury.  The examiner concluded that there is no evidence supporting that the 1980 minor soft tissue injury is related to current left shoulder degenerative arthritis.  

The above reflects that the Veteran has been diagnosed with a current left shoulder disability to include degenerative arthritis.  He has also established through his testimony and supporting service treatment records that he suffered an in-service injury to the left shoulder.  The dispositive question in this case is therefore whether there is a relationship between his current left shoulder disability and service, to include the in-service left shoulder injury.

The Board finds the October 2016 medical opinion of the VA examiner to be highly probative evidence of this question.  The examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  He explained that the normal findings on evaluation at the time of in-service injury, and the lack of significant findings until X-ray many years after the injury were indicative of a lack of a link between a minor soft tissue injury in 1980 and the current degenerative changes.  The Board therefore places significant weight on the findings and opinions of the October 2016 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295, 304.  

The only opinion supporting the Veteran's claim consists of his own statements.  The Veteran is competent to state that he injured his left shoulder while lifting an item during service.  However, his testimony as to whether his current left shoulder disability is related to this injury is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 303, 308-9; Falzone, 8 Vet. App. 398, at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 1, 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 456, 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1378, 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony as to the etiology of his left shoulder disability is therefore not competent.

Thus, the weight of the competent and probative evidence indicates the Veteran's current left shoulder disability is not related to his military service, to include ACDUTRA, and his in-service injury to his left shoulder.  Moreover, there is no indication in the evidence of record that the Veteran had symptoms during service or within the one year presumptive period that were early manifestations of the subsequently diagnosed degenerative changes or arthritis.  To the extent that the Veteran has indicated he had left shoulder pain in and since service, the Board finds the reasoned opinion of the October 2016 VA examiner that such did not reflect a relationship between the current left shoulder disability and service to be of greater probative weight than the Veteran's more general lay assertions in this regard.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims for service connection for low back and left shoulder disabilities.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
	

ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


